Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 1 of 14 PageID# 1




 1                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
 2                                    NORFOLK DIVISION

 3

 4 VIR2US, INC.,                                          CIVIL ACTION NO.

 5                  Plaintiff,

 6          v.                                            JURY TRIAL DEMANDED

 7 SOPHOS INC.; SOPHOS LIMITED;
   SOPHOS GROUP PLC; and INVINCEA,
 8 INC.,

 9                  Defendants.

10

11               PLAINTIFF’S ORIGINAL COMPLAINT FOR BREACH OF CONTRACT
12          Plaintiff Vir2us, Inc. (“Vir2us” or “Plaintiff”), by and through its undersigned counsel,
13 files this Original Complaint against Defendants Sophos Inc., Sophos Ltd., Sophos Group PLC

14 (collectively, “Sophos”) and Invincea, Inc. (“Invincea”) (collectively, “Defendants”) as follows:

15                                     NATURE OF THE ACTION
16          1.      This is a breach of contract action
17

18

19                                                        that were the subject of a previous action in
20 this District before the Honorable Henry Coke Morgan, Jr. (Vir2us, Inc. v. Invincea, Inc. et al.,

21 No. 2:15-cv-162-HCM-LRL) (“The Patent Lawsuit”).

22

23

24

25                 Moreover, in the Order of Dismissal dismissing The Patent Lawsuit, Judge Morgan
26 expressly retained jurisdiction to enforce the terms of the settlement. See Vir2us, Inc. v. Invincea,

27 Inc. et al., No. 2:15-cv-162-HCM-LRL, Dkt. 518 (E.D. Va. Jul. 22, 2016).

28          2.
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 2 of 14 PageID# 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          3.     In February 2017, Sophos announced that it would acquire Invincea. According to

12 Sophos, Invincea’s technology would be fully integrated into the Sophos endpoint protection

13 portfolio. Sophos completed its acquisition of Invincea in or around March 2017.

14          4.     On information and belief, Sophos continued Invincea’s business operations

15 following the acquisition.

16                                                              Sophos also retained Invincea’s

17 office in Fairfax, and hired Invincea CEO Anup Ghosh and COO Norm Laudermilch for key

18 leadership positions within Sophos.

19          5.     On information and belief, Sophos did, as announced, integrate technology from

20 Invincea’s products—

21                     —into Sophos’ flagship endpoint protection product (e.g., Sophos’ Intercept

22 X). Sophos continued to sell and support Invincea’s computer security products until around April

23 2018. At that time—

24                                                  —Sophos announced the immediate end of sale

25 for all Invincea-related products.

26          6.     On information and belief,

27

28


                                                   2
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 3 of 14 PageID# 3




 1

 2

 3

 4

 5

 6

 7          7.      Vir2us has conferred with Sophos in an effort to resolve this contractual dispute

 8 short of litigation,

 9                               Vir2us therefore files this Complaint, seeking inter alia specific

10 performance and monetary damages.

11                                               PARTIES

12          8.      Plaintiff Vir2us is a corporation duly organized and existing under the laws of the
13 State of California, with its principal place of business in Petaluma, California. Vir2us is the

14 owner of numerous patents

15

16

17

18

19          9.      Defendant Sophos Inc. is a Massachusetts corporation with its principal place of
20 business at 3 Van De Graaff Drive, 2nd Floor, Burlington, Massachusetts 01803. On information

21 and belief, Sophos Inc. is a wholly-owned subsidiary of Sophos Ltd. and is responsible for

22 Sophos’ operations in the United States. Sophos Inc. may be served by process through its

23 Massachusetts Registered Agent: CT Corporation System, 155 Federal Street, Suite 700, Boston,

24 Massachusetts 02110.

25          10.     On information and belief, Defendant Sophos Ltd. is an Oxford, UK company
26 having its principal place of business at The Pentagon, Abingdon Science Park, Abingdon OX14

27 3YP. On information and belief Sophos Ltd. is a wholly-owned subsidiary of Sophos Group PLC.

28 Pursuant to the Hague Service Convention, Sophos Ltd. may be served at The Pentagon,


                                                     3
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 4 of 14 PageID# 4




 1 Abingdon Science Park, Abingdon OX14 3YP through, among other means, international postal

 2 channels.

 3          11.     On information and belief, Defendant Sophos Group PLC is an Oxford, UK

 4 company having its principal place of business at The Pentagon, Abingdon Science Park,

 5 Abingdon, OX14 3YP. On information and belief Sophos Group, PLC is the parent company of

 6 Sophos Ltd., Sophos Inc. and Invincea. Pursuant to the Hague Service Convention, Sophos PLC

 7 may be served at The Pentagon, Abingdon Science Park, Abingdon OX14 3YP through, among

 8 other means, international postal channels.

 9          12.     Defendant Invincea, Inc. is a Delaware corporation with its principal place of

10 business at 3975 University Drive, Suite 330, Fairfax, Virginia 22030. On information and belief,

11 Invincea is a wholly-owned subsidiary of Sophos Inc. Invincea may be served by process through

12 its Virginia Registered Agent: Anup Ghosh, 3975 University Drive #460, Fairfax, Virginia 22030.

13                                    JURISDICTION AND VENUE

14          13.
15

16

17

18

19          14.
20 Defendants are subject to personal jurisdiction in this District because, on information and belief,

21 Defendants maintain continuous and systematic contacts within this District. For example, on

22 information and belief, Invincea has its principal place of business in this District and regularly

23 and systematically transacts business in the Commonwealth of Virginia, including selling and

24 offering computer and network security products and services in Virginia. On information and

25 belief, Sophos Inc. holds 100% of the shares of Invincea, and Sophos likewise regularly and

26 systematically transacts business in the Commonwealth of Virginia, including by continuing the

27 business operations of Invincea and by selling and offering computer and network security

28 products and services in Virginia. Defendants have purposefully availed themselves of the


                                                     4
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 5 of 14 PageID# 5




 1 privilege of conducting business activities within the Commonwealth of Virginia.

 2          15.                                                                                  this

 3 Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. On information belief, none of

 4 Defendants are citizens of California, the state in which Vir2us is incorporated and resides, and the

 5 amount in controversy exceeds $75,000.

 6          16.                                                                             venue is

 7 proper in this District pursuant to 28 U.S.C. § 1391(b), (c), and 1400(b) because, on information

 8 and belief, Defendants have conducted business in this District, Invincea has its principal place of

 9 business in this District,

10

11                              entitling Vir2us to relief.

12                                     FACTUAL BACKGROUND

13          17.    Vir2us design, markets, and sells computer security software and services. Vir2us’
14 current computer security software portfolio includes the Vir2us VMunity Platform software that

15 is designed to, for example, provide security to individual users of computing devices, often

16 referred to as network endpoints. The Vir2us VMunity Platform and its predecessors have been

17 available for sale since on or about February 2012.

18          18.    Vir2us owns an intellectual property portfolio that covers various aspects and
19 methods of providing security for and repair of information appliances and computer systems from

20 malicious software and computer viruses. Vir2us’ intellectual property portfolio contains

21 numerous issued patents, with additional patent applications pending.

22                  The Patent Infringement Case
23          19.    On April 15, 2015, Vir2us filed a Complaint for Patent Infringement against
24 Invincea, Inc. and Invincea Labs, LLC in this District. The Patent Lawsuit was assigned to the

25 Honorable Henry Coke Morgan, Jr. in this District’s Norfolk Division. Vir2us alleged that

26 Invincea directly, indirectly, and willfully infringed certain claims of Vir2us’ U.S. Patent Nos.

27 7,392,541 and 7,536,598 by making, using, selling and offering to sell certain Invincea products,

28 including Invincea FreeSpace, which Invincea later sold as Invincea X Endpoint – Spearphish


                                                      5
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 6 of 14 PageID# 6




 1 Protection.

 2        20.    On July 15, 2016, Vir2us and Invincea, as part of the settlement of The Patent

 3 Lawsuit,

 4        21.

 5

 6

 7

 8

 9

10        22.

11

12

13

14

15

16

17

18

19

20

21

22

23        23.

24

25

26

27

28


                                                  6
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 7 of 14 PageID# 7




 1

 2

 3

 4

 5          24.

 6

 7

 8

 9

10

11

12                Sophos Acquires Invincea and Plans to Integrate Invincea Technology

13          25.    On or around February 8, 2017, Sophos announced via a Sophos Press Release

14 (attached hereto as Exhibit B) that it had entered into an agreement to acquire Invincea from its

15 current shareholders for a cash consideration of $100 million with a $20 million earn-out.

16          26.    According to Sophos, “Invincea’s flagship product X by Invincea uses deep

17 learning neural networks and behavioral monitoring to detect previously unseen malware and

18 stops attacks before damage occurs.” Sophos also announced that “[t]he Invincea machine

19 learning malware detection and prevention technology will be fully integrated into the Sophos

20 endpoint protection portfolio, further strengthening Sophos’ leadership in this fast-growing

21 market.” The Sophos Press Release also stated that “[t]he Invincea endpoint security portfolio

22 including X by Invincea [would] continue to be supported and sold by Invincea and available via

23 Invincea’s network of registered partners.” According to Sophos, it would retain Invincea’s office

24 in Fairfax with Invincea CEO Anup Ghosh and COO Norm Laudermilch joining Sophos in key

25 leadership positions.

26          27.    In another News Release (attached hereto as Exhibit C), Sophos characterized

27 Invincea as “the superhero that takes our ensemble to the next level – the entity that adds neural

28 network-based machine learning to the team.” Sophos further explained that “Invincea’s


                                                     7
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 8 of 14 PageID# 8




 1 technology will be integrated into an Endpoint Protection product and offered through Sophos

 2 Central . . With Invincia’s [sic] technology, when we identify an attack, our Security Heartbeat

 3 will transmit this information to several Sophos products such as our XG Firewall and SGN

 4 Encryption and they will take the appropriate action to further product [sic] our customers.”

 5          28.     On information and belief, Sophos completed its acquisition of Invincea on or

 6 around March 22, 2017, with Sophos Inc. acquiring and holding 100% of the shares of Invincea.

 7      Sophos Integrates Technology from the Invincea Products

 8                               and Announces End of Sale of All Invincea Products

 9          29.     In January 2018, Sophos announced the availability of its Intercept X with malware

10 detection powered by advanced deep learning neural networks. On information and belief Sophos

11 integrated technology                                                                            into

12 the Sophos Intercept X product, including technology

13

14

15          30.     Sophos has advertised and represented to the public that it has, in fact, integrated

16 technology                                                                            into Sophos’

17 Intercept X product. For example, in a February 8, 2018 “Q3 FY18 Update” Sophos’ CEO Kris

18 Hagerman stated, “ . . . In January we introduced a major new release of Intercept X, our leading

19 next-generation endpoint product, . . . in our new release we have not only strengthened and

20 expanded our lead in core anti-exploit and anti-ransomware capabilities, but we also have now

21 fully integrated the advanced deep-learning neural network technology of our Invincea acquisition

22 to combine the power of machine learning and AI to deliver unparalleled levels of detection and

23 prevention and with extremely low false positive rates . . . .”

24          31.     On April 16, 2018—following the integration of the technology

25                                                        —Sophos announced “the immediate end of

26 sale for all Invincea-related products and support.” The announcement (attached hereto as Exhibit

27 D) also “strongly encourag[ed] customers to consider migrating from Invincea to Sophos Intercept

28 X” and advertised “Intercept X [as] a comprehensive endpoint protection solution that features an


                                                      8
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 9 of 14 PageID# 9




 1 enhanced Invincea deep learning malware detection engine, Sophos anti-exploit technology,

 2 specific anti-ransomware functionality and more.”

 3

 4         32.

 5

 6

 7

 8

 9         33.    Beginning in Q2 2017—following Sophos’ acquisition of Invincea—

10

11

12

13

14

15

16

17         34.    Since then,

18

19

20

21

22         35.

23

24

25

26

27 ///

28 ///


                                                  9
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 10 of 14 PageID# 10




  1                                                COUNT I
          BREACH OF CONTRACT
  2

  3         36.       Vir2us hereby incorporates the allegations in paragraphs 1 through 35 as if fully

  4 alleged herein.

  5         37.

  6

  7         38.

  8

  9

 10

 11

 12

 13

 14

 15         39.

 16

 17                                                                 Sophos is also the successor-in-

 18 interest to Invincea.

 19         40.

 20

 21

 22         41.

 23

 24         42.

 25

 26

 27

 28


                                                      10
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 11 of 14 PageID# 11




  1         43.

  2

  3

  4

  5

  6

  7

  8

  9                                    COUNT II
                      BREACH OF CONTRACT
 10

 11         44.       Vir2us hereby incorporates the allegations in paragraphs 1 through 35 as if fully
 12 alleged herein.

 13         45.
 14

 15         46.
 16

 17

 18         47.
 19

 20                                                                 Sophos is also the successor-in-
 21 interest to Invincea.

 22         48.
 23

 24

 25

 26

 27

 28


                                                      11
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 12 of 14 PageID# 12




  1

  2        49.

  3

  4        50.

  5

  6

  7        51.

  8

  9

 10

 11

 12

 13

 14        52.

 15

 16

 17

 18

 19

 20

 21 ///

 22 ///

 23 ///

 24 ///

 25 ///

 26 ///

 27 ///

 28 ///


                                          12
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 13 of 14 PageID# 13




  1                                       PRAYER FOR RELIEF

  2          WHEREFORE, Vir2us respectfully requests that the Court enter final judgment granting

  3 the following relief jointly and severally against the Defendants:

  4          A.     For an award of actual damages from Defendants, including compensatory and

  5 consequential damages, in an amount according to proof, plus interest which continues to accrue

  6 thereon;

  7          B.     Prejudgment and post-judgment interest;

  8          C.     For an order and award of specific performance affirmatively requiring Defendants

  9

 10                                                                                        and

 11          D.     For such other and further relief as the Court deems just and equitable.

 12                                   DEMAND FOR JURY TRIAL

 13          Pursuant to Federal Rule of Civil Procedure 38, plaintiff Vir2us demands a trial by jury in
 14 this action.

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                     13
Case 2:19-cv-00018-HCM-RJK Document 1 Filed 01/09/19 Page 14 of 14 PageID# 14




  1 Dated: January 9, 2019              Respectfully Submitted,

  2
                                         /s/ Stephen E. Noona
  3                                     Stephen E. Noona
                                        Virginia State Bar No. 25367
  4                                     KAUFMAN & CANOLES, P.C.
                                        150 W Main St, Suite 2100
  5                                     Norfolk, VA 23510
                                        Telephone: (757) 624-3239
  6                                     Facsimile: (888) 360-9092
                                        Email: senoona@kaufcan.com
  7
                                        Brian A.E. Smith (pro hac vice forthcoming)
  8                                     Alden K. Lee (pro hac vice forthcoming)
                                        Jeffrey D. Chen (pro hac vice forthcoming)
  9                                     Joseph J. Fraresso (pro hac vice forthcoming)
                                        BARTKO, ZANKEL, BUNZEL & MILLER APC
 10                                     One Embarcadero Center, Suite 800
                                        San Francisco, CA 94111
 11                                     Telephone: (415) 956-1900
                                        Facsimile: (415) 956-1152
 12                                     Email: bsmith@bzbm.com
                                        Email: alee@bzbm.com
 13                                     Email: jchen@bzbm.com
                                        Email: jfraresso@bzbm.com
 14
                                        Counsel for Plaintiff Vir2us, Inc.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                          14
